1 Scott P. Shaw, Bar No. 223592
2 Samuel G. Brooks, Bar No. 272107
  CALL & JENSEN
3 A Professional Corporation
4 610 Newport Center Drive, Suite 700
  Newport Beach, CA 92660
5 Tel: (949) 717-3000
6 Fax: (949) 717-3100
  SShaw@Calljensen.com
7 SBrooks@Calljensen.com
8
  Attorneys for Defendant Dillard's Inc.
9
10
11                                     UNITED STATES DISTRICT COURT
12
                                    CENTRAL DISTRICT OF CALIFORNIA
13
14
15    STAR FABRICS, INC., a California                              Case No. 2:18-cv-08523-ODW-AFM
16    Corporation,
                                                                    STIPULATED PROTECTIVE
17                       Plaintiff,                                 ORDER1
18
                         vs.
19
20    DILLARD’S INC., a Delaware
      Corporation; MANHATTAN
21
      BEACHWEAR, INC., a California
22    Corporation; and DOES 1 through 10,
23
                         Defendants.
24
25
                                                                    Complaint Filed: October 3, 2018
26                                                                  Trial Date:      None Set
27
28   1 This Stipulated Protective Order is based substantially on the model protective order provided under Magistrate Judge

     Alexander F. MacKinnon’s Procedures.
     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19        -1-
                                                 STIPULATED PROTECTIVE ORDER
1
2
3
4
              1.        A. PURPOSES AND LIMITATIONS
5
              Discovery in this action is likely to involve production of confidential, proprietary
6
     or private information for which special protection from public disclosure and from use
7
     for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
8
     parties hereby stipulate to and petition the Court to enter the following Stipulated
9
     Protective Order. The parties acknowledge that this Order does not confer blanket
10
     protections on all disclosures or responses to discovery and that the protection it affords
11
     from public disclosure and use extends only to the limited information or items that are
12
     entitled to confidential treatment under the applicable legal principles.
13
              B. GOOD CAUSE STATEMENT
14
              This action is likely to involve trade secrets, customer and pricing lists and other
15
     valuable research, development, commercial, financial, technical and/or proprietary
16
     information for which special protection from public disclosure and from use for any
17
     purpose other than prosecution of this action is warranted. Such confidential and
18
     proprietary materials and information consist of, among other things, confidential
19
     business or financial information, information regarding confidential business practices,
20
     or other confidential research, development, or commercial information (including
21
     information implicating privacy rights of third parties), information otherwise generally
22
     unavailable to the public, or which may be privileged or otherwise protected from
23
     disclosure under state or federal statutes, court rules, case decisions, or common law.
24
     Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
25
     disputes over confidentiality of discovery materials, to adequately protect information the
26
     parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
27
     necessary uses of such material in preparation for and in the conduct of trial, to address
28
     their handling at the end of the litigation, and serve the ends of justice, a protective order
     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19        -2-
                                                 STIPULATED PROTECTIVE ORDER
1
     for such information is justified in this matter. It is the intent of the parties that
2
     information will not be designated as confidential for tactical reasons and that nothing be
3
     so designated without a good faith belief that it has been maintained in a confidential,
4
     non-public manner, and there is good cause why it should not be part of the public record
5
     of this case.
6
              C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
7
              The parties further acknowledge, as set forth in Section 12.3, below, that this
8
     Stipulated Protective Order does not entitle them to file confidential information under
9
     seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
10
     standards that will be applied when a party seeks permission from the court to file material
11
     under seal.
12
              There is a strong presumption that the public has a right of access to judicial
13
     proceedings and records in civil cases. In connection with non-dispositive motions, good
14
     cause must be shown to support a filing under seal. See Kamakana v. City and County of
15
     Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d
16
     1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576,
17
     577 (E.D. Wis. 1999) (even stipulated protective orders require good cause showing), and
18
     a specific showing of good cause or compelling reasons with proper evidentiary support
19
     and legal justification, must be made with respect to Protected Material that a party seeks
20
     to file under seal. The parties’ mere designation of Disclosure or Discovery Material as
21
     CONFIDENTIAL does not— without the submission of competent evidence by
22
     declaration, establishing that the material sought to be filed under seal qualifies as
23
     confidential, privileged, or otherwise protectable—constitute good cause.
24
              Further, if a party requests sealing related to a dispositive motion or trial, then
25
     compelling reasons, not only good cause, for the sealing must be shown, and the relief
26
     sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
27
     v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
28
     of information, document, or thing sought to be filed or introduced under seal in
     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19        -3-
                                                 STIPULATED PROTECTIVE ORDER
1
     connection with a dispositive motion or trial, the party seeking protection must articulate
2
     compelling reasons, supported by specific facts and legal justification, for the requested
3
     sealing order. Again, competent evidence supporting the application to file documents
4
     under seal must be provided by declaration.
5
              Any document that is not confidential, privileged, or otherwise protectable in its
6
     entirety will not be filed under seal if the confidential portions can be redacted. If
7
     documents can be redacted, then a redacted version for public viewing, omitting only the
8
     confidential, privileged, or otherwise protectable portions of the document, shall be filed.
9
     Any application that seeks to file documents under seal in their entirety should include
10
     an explanation of why redaction is not feasible.
11
              2. DEFINITIONS
12
              2.1 Action: this pending federal lawsuit.
13
              2.2 Challenging Party: a Party or Non-Party that challenges the designation of
14
     information or items under this Order.
15
              2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
16
     generated, stored or maintained) or tangible things that qualify for protection under
17
     Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
18
     Statement.
19
              2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
20
     support staff).
21
              2.5 Designating Party: a Party or Non-Party that designates information or items
22
     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23
              2.6 Disclosure or Discovery Material: all items or information, regardless of the
24
     medium or manner in which it is generated, stored, or maintained (including, among other
25
     things, testimony, transcripts, and tangible things), that are produced or generated in
26
     disclosures or responses to discovery in this matter.
27
28

     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19        -4-
                                                 STIPULATED PROTECTIVE ORDER
1
              2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
2
     to the litigation who has been retained by a Party or its counsel to serve as an expert
3
     witness or as a consultant in this Action.
4
              2.8 “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY Information or
5
     Items: information (regardless of how it is generated, stored or maintained) or tangible
6
     things that qualify for protection under Federal Rule of Civil Procedure 26(c), and as
7
     specified above in the Good Cause Statement, which if disclosed to another Party or Non-
8
     Party would create a substantial risk of serious harm that could not be avoided by less
9
     restrictive means.
10
              2.9 House Counsel: attorneys who are employees of a party to this Action. House
11
     Counsel does not include Outside Counsel of Record or any other outside counsel.
12
              2.10 Non-Party: any natural person, partnership, corporation, association or other
13
     legal entity not named as a Party to this action.
14
              2.11 Outside Counsel of Record: attorneys who are not employees of a party to this
15
     Action but are retained to represent or advise a party to this Action and have appeared in
16
     this Action on behalf of that party or are affiliated with a law firm that has appeared on
17
     behalf of that party, and includes support staff.
18
              2.12 Party: any party to this Action, including all of its officers, directors,
19
     employees, consultants, retained experts, and Outside Counsel of Record (and their
20
     support staffs).
21
              2.13 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
22
     Material in this Action.
23
              2.14 Professional Vendors: persons or entities that provide litigation support
24
     services       (e.g.,      photocopying,             videotaping,   translating,   preparing   exhibits   or
25
     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
26
     their employees and subcontractors.
27
28

     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19        -5-
                                                 STIPULATED PROTECTIVE ORDER
1
              2.15 Protected Material: any Disclosure or Discovery Material that is designated
2
     as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES
3
     ONLY.”
4
              2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from
5
     a Producing Party.
6
              3. SCOPE
7
              The protections conferred by this Stipulation and Order cover not only Protected
8
     Material (as defined above), but also (1) any information copied or extracted from
9
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
10
     Material; and (3) any testimony, conversations, or presentations by Parties or their
11
     Counsel that might reveal Protected Material.
12
              Any use of Protected Material at trial shall be governed by the orders of the trial
13
     judge. This Order does not govern the use of Protected Material at trial.
14
              4. DURATION
15
              Once a case proceeds to trial, information that was designated as CONFIDENTIAL
16
     or HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY or maintained pursuant
17
     to this protective order used or introduced as an exhibit at trial becomes public and will
18
     be presumptively available to all members of the public, including the press, unless
19
     compelling reasons supported by specific factual findings to proceed otherwise are made
20
     to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
21
     (distinguishing “good cause” showing for sealing documents produced in discovery from
22
     “compelling reasons” standard when merits-related documents are part of court record).
23
     Accordingly, the terms of this protective order do not extend beyond the commencement
24
     of the trial.
25
              5. DESIGNATING PROTECTED MATERIAL
26
              5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
27
     Party or Non-Party that designates information or items for protection under this Order
28
     must take care to limit any such designation to specific material that qualifies under the
     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19        -6-
                                                 STIPULATED PROTECTIVE ORDER
1
     appropriate standards. The Designating Party must designate for protection only those
2
     parts of material, documents, items or oral or written communications that qualify so that
3
     other portions of the material, documents, items or communications for which protection
4
     is not warranted are not swept unjustifiably within the ambit of this Order.
5
              Mass, indiscriminate or routinized designations are prohibited. Designations that
6
     are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
7
     to unnecessarily encumber the case development process or to impose unnecessary
8
     expenses and burdens on other parties) may expose the Designating Party to sanctions.
9
              If it comes to a Designating Party’s attention that information or items that it
10
     designated for protection do not qualify for protection, that Designating Party must
11
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
12
              5.2 Manner and Timing of Designations. Except as otherwise provided in this
13
     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
14
     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
15
     must be clearly so designated before the material is disclosed or produced.
16
              Designation in conformity with this Order requires:
17
              (a) for information in documentary form (e.g., paper or electronic documents, but
18
     excluding transcripts of depositions or other pretrial or trial proceedings), that the
19
     Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
20
     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
21
     portion of the material on a page qualifies for protection, the Producing Party also must
22
     clearly identify the protected portion(s) (e.g., by making appropriate markings in the
23
     margins).
24
              A Party or Non-Party that makes original documents available for inspection need
25
     not designate them for protection until after the inspecting Party has indicated which
26
     documents it would like copied and produced. During the inspection and before the
27
     designation, all of the material made available for inspection shall be deemed
28
     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19        -7-
                                                 STIPULATED PROTECTIVE ORDER
1
     copied and produced, the Producing Party must determine which documents, or portions
2
     thereof, qualify for protection under this Order. Then, before producing the specified
3
     documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
4
     that contains Protected Material. If only a portion of the material on a page qualifies for
5
     protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
6
     by making appropriate markings in the margins).
7
              (b) for testimony given in depositions that the Designating Party identifies the
8
     Disclosure or Discovery Material on the record, before the close of the deposition all
9
     protected testimony.
10
              (c) for information produced in some form other than documentary and for any
11
     other tangible items, that the Producing Party affix in a prominent place on the exterior
12
     of the container or containers in which the information is stored the legend
13
     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
14
     the Producing Party, to the extent practicable, shall identify the protected portion(s).
15
              5.3 Inadvertent Failures to Designate.
16
              If timely corrected, an inadvertent failure to designate qualified information or
17
     items does not, standing alone, waive the Designating Party’s right to secure protection
18
     under this Order for such material. Upon timely correction of a designation, the Receiving
19
     Party must make reasonable efforts to assure that the material is treated in accordance
20
     with the provisions of this Order.
21
              6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
22
              6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
23
     confidentiality at any time that is consistent with the Court’s Scheduling Order.
24
              6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
25
     process under Local Rule 37-1 et seq.
26
              6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a joint
27
     stipulation pursuant to Local Rule 37-2.
28

     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19        -8-
                                                 STIPULATED PROTECTIVE ORDER
1
              6.4 The burden of persuasion in any such challenge proceeding shall be on the
2
     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
3
     to harass or impose unnecessary expenses and burdens on other parties) may expose the
4
     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
5
     the confidentiality designation, all parties shall continue to afford the material in question
6
     the level of protection to which it is entitled under the Producing Party’s designation until
7
     the Court rules on the challenge.
8
              7. ACCESS TO AND USE OF PROTECTED MATERIAL
9
              7.1 Basic Principles. A Receiving Party may use Protected Material that is
10
     disclosed or produced by another Party or by a Non-Party in connection with this Action
11
     only for prosecuting, defending or attempting to settle this Action. Such Protected
12
     Material may be disclosed only to the categories of persons and under the conditions
13
     described in this Order. When the Action has been terminated, a Receiving Party must
14
     comply with the provisions of section 13 below (FINAL DISPOSITION).
15
              Protected Material must be stored and maintained by a Receiving Party at a
16
     location and in a secure manner that ensures that access is limited to the persons
17
     authorized under this Order.
18
              7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
19
     ordered by the court or permitted in writing by the Designating Party, a Receiving Party
20
     may disclose any information or item designated “CONFIDENTIAL” only to:
21
              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
22
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
23
     disclose the information for this Action;
24
              (b) the officers, directors, and employees (including House Counsel) of the
25
     Receiving Party to whom disclosure is reasonably necessary for this Action;
26
              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
27
     reasonably necessary for this Action and who have signed the “Acknowledgment and
28
     Agreement to Be Bound” (Exhibit A);
     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19        -9-
                                                 STIPULATED PROTECTIVE ORDER
1
              (d) the court and its personnel;
2
              (e) court reporters and their staff;
3
              (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
4
     whom disclosure is reasonably necessary for this Action and who have signed the
5
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
6
              (g) the author or recipient of a document containing the information or a custodian
7
     or other person who otherwise possessed or knew the information;
8
              (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
9
     to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
10
     the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted
11
     to keep any confidential information unless they sign the “Acknowledgment and
12
     Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
13
     or ordered by the court. Pages of transcribed deposition testimony or exhibits to
14
     depositions that reveal Protected Material may be separately bound by the court reporter
15
     and may not be disclosed to anyone except as permitted under this Stipulated Protective
16
     Order; and
17
              (i) any mediator or settlement officer, and their supporting personnel, mutually
18
     agreed upon by any of the parties engaged in settlement discussions.
19
               7.3 Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY”
20
     Information or Items. Unless otherwise ordered by the court or permitted in writing by
21
     the Designating Party, a Receiving Party may disclose any information or item designated
22
     “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY” only to:
23
              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
24
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
25
     disclose the information for this Action;
26
              (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
27
     reasonably necessary for this Action and who have signed the “Acknowledgment and
28
     Agreement to Be Bound” (Exhibit A);
     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19       - 10 -
                                                 STIPULATED PROTECTIVE ORDER
1
              (c) the court and its personnel;
2
              (d) court reporters and their staff;
3
              (e) professional jury or trial consultants, mock jurors, and Professional Vendors to
4
     whom disclosure is reasonably necessary for this Action and who have signed the
5
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
6
              (f) the author or recipient of a document containing the information or a custodian
7
     or other person who otherwise possessed or knew the information;
8
              (g) during their depositions, witnesses, and attorneys for witnesses, in the Action
9
     to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
10
     the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted
11
     to keep any confidential information unless they sign the “Acknowledgment and
12
     Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
13
     or ordered by the court. Pages of transcribed deposition testimony or exhibits to
14
     depositions that reveal Protected Material may be separately bound by the court reporter
15
     and may not be disclosed to anyone except as permitted under this Stipulated Protective
16
     Order; and
17
              (h) any mediator or settlement officer, and their supporting personnel, mutually
18
     agreed upon by any of the parties engaged in settlement discussions.
19
              8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
20
     OTHER LITIGATION
21
              If a Party is served with a subpoena or a court order issued in other litigation that
22
     compels disclosure of any information or items designated as Protected Material in this
23
     Action , that Party must:
24
              (a) promptly notify in writing the Designating Party. Such notification shall include
25
     a copy of the subpoena or court order;
26
              (b) promptly notify in writing the party who caused the subpoena or order to issue
27
     in the other litigation that some or all of the material covered by the subpoena or order is
28

     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19       - 11 -
                                                 STIPULATED PROTECTIVE ORDER
1
     subject to this Protective Order. Such notification shall include a copy of this Stipulated
2
     Protective Order; and
3
              (c) cooperate with respect to all reasonable procedures sought to be pursued by the
4
     Designating Party whose Protected Material may be affected.
5
              If the Designating Party timely seeks a protective order, the Party served with the
6
     subpoena or court order shall not produce any information designated in this action as
7
     Protected Material before a determination by the court from which the subpoena or order
8
     issued, unless the Party has obtained the Designating Party’s permission. The Designating
9
     Party shall bear the burden and expense of seeking protection in that court of its
10
     confidential material and nothing in these provisions should be construed as authorizing
11
     or encouraging a Receiving Party in this Action to disobey a lawful directive from another
12
     court.
13
              9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
14
     IN THIS LITIGATION
15
              (a) The terms of this Order are applicable to information produced by a Non-Party
16
     in this Action and designated as Protected Material. Such information produced by Non-
17
     Parties in connection with this litigation is protected by the remedies and relief provided
18
     by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
19
     from seeking additional protections.
20
              (b) In the event that a Party is required, by a valid discovery request, to produce a
21
     Non-Party’s confidential information in its possession, and the Party is subject to an
22
     agreement with the Non-Party not to produce the Non-Party’s confidential information,
23
     then the Party shall:
24
              (1) promptly notify in writing the Requesting Party and the Non-Party that some
25
     or all of the information requested is subject to a confidentiality agreement with a Non-
26
     Party;
27
28

     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19       - 12 -
                                                 STIPULATED PROTECTIVE ORDER
1
              (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
2
     in this Action, the relevant discovery request(s), and a reasonably specific description of
3
     the information requested; and
4
              (3) make the information requested available for inspection by the Non-Party, if
5
     requested.
6
              (c) If the Non-Party fails to seek a protective order from this court within 14 days
7
     of receiving the notice and accompanying information, the Receiving Party may produce
8
     the Non-Party’s confidential information responsive to the discovery request. If the Non-
9
     Party timely seeks a protective order, the Receiving Party shall not produce any
10
     information in its possession or control that is subject to the confidentiality agreement
11
     with the Non-Party before a determination by the court. Absent a court order to the
12
     contrary, the Non-Party shall bear the burden and expense of seeking protection in this
13
     court of its Protected Material.
14
              10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16
     Protected Material to any person or in any circumstance not authorized under this
17
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
18
     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
19
     all unauthorized copies of the Protected Material, (c) inform the person or persons to
20
     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
21
     such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
22
     that is attached hereto as Exhibit A.
23
              11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24
     PROTECTED MATERIAL
25
              When a Producing Party gives notice to Receiving Parties that certain inadvertently
26
     produced material is subject to a claim of privilege or other protection, the obligations of
27
     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
28
     This provision is not intended to modify whatever procedure may be established in an e-
     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19       - 13 -
                                                 STIPULATED PROTECTIVE ORDER
1
     discovery order that provides for production without prior privilege review. Pursuant to
2
     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
3
     effect of disclosure of a communication or information covered by the attorney-client
4
     privilege or work product protection, the parties may incorporate their agreement in the
5
     stipulated protective order submitted to the court.
6
              12. MISCELLANEOUS
7
              12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
8
     to seek its modification by the Court in the future.
9
              12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
10
     Order, no Party waives any right it otherwise would have to object to disclosing or
11
     producing any information or item on any ground not addressed in this Stipulated
12
     Protective Order. Similarly, no Party waives any right to object on any ground to use in
13
     evidence of any of the material covered by this Protective Order.
14
              12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
15
     Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
16
     under seal pursuant to a court order authorizing the sealing of the specific Protected
17
     Material at issue. If a Party’s request to file Protected Material under seal is denied by the
18
     court, then the Receiving Party may file the information in the public record unless
19
     otherwise instructed by the court.
20
              13. FINAL DISPOSITION
21
              After the final disposition of this Action, as defined in paragraph 4, within 60 days
22
     of a written request by the Designating Party, each Receiving Party must return all
23
     Protected Material to the Producing Party or destroy such material. As used in this
24
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
25
     summaries, and any other format reproducing or capturing any of the Protected Material.
26
     Whether the Protected Material is returned or destroyed, the Receiving Party must submit
27
     a written certification to the Producing Party (and, if not the same person or entity, to the
28
     Designating Party) by the 60 day deadline that (1) identifies (by category, where
     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19       - 14 -
                                                 STIPULATED PROTECTIVE ORDER
 1
     appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
 2
     the Receiving Party has not retained any copies, abstracts, compilations, summaries or
 3
     any other format reproducing or capturing any of the Protected Material. Notwithstanding
 4
     this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 5
     papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
 6
     deposition and trial exhibits, expert reports, attorney work product, and consultant and
 7
     expert work product, even if such materials contain Protected Material. Any such archival
 8
     copies that contain or constitute Protected Material remain subject to this Protective Order
 9
     as set forth in Section 4 (DURATION).
10
              14. VIOLATION
11
              Any violation of this Order may be punished by appropriate measures including,
12
     without limitation, contempt proceedings and/or monetary sanctions.
13
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14
15
     Dated: April 18, 2019                                CALL & JENSEN
16                                                        A Professional Corporation
                                                          Scott P. Shaw
17                                                        Samuel G. Brooks
18                                                        By: /s/ Samuel G. Brooks
                                                             Samuel G. Brooks
19
                                                          Attorneys for Defendant Dillard's Inc.
20
21 Dated: April 18, 2019                                  DONIGER/BURROUGHS
                                                          A Professional Corporation
22
                                                          By:     /s/ Jessica Phillips
23                                                              Jessica Phillips
24                                                        Attorneys for Plaintiff Star Fabrics, Inc.
25
                                            SIGNATURE CERTIFICATION
26
27
28

     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19       - 15 -
                                                 STIPULATED PROTECTIVE ORDER
1
              I hereby certify that the content of this document is acceptable to Jessica Phillips,
2
     counsel for Plaintiff Star Fabrics, Inc., and that I have obtained Ms. Phillips’ authorization
3
     to affix her electronic signature to this document.
4
5
     Date: April 18, 2019                                      /s/Samuel G. Brooks
6
7
8
9 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
10
11
12
      Dated: 4/18/2019
13                                                        By:
                                                            ALEXANDER F. MacKINNON
14                                                          United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19       - 16 -
                                                 STIPULATED PROTECTIVE ORDER
1
     EXHIBIT A
2
     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4
              I,    _____________________________                  [print   or   type   full   name],   of
5
     _________________ [print or type full address], declare under penalty of perjury that I
6
     have read in its entirety and understand the Stipulated Protective Order that was issued
7
     by the United States District Court for the Central District of California on
8
     ______________[date] in the case of Star Fabrics, Inc. v. Dillards, Inc., Case No. 2:18-
9
     cv-08523-ODW-AFM. I agree to comply with and to be bound by all the terms of this
10
     Stipulated Protective Order and I understand and acknowledge that failure to so comply
11
     could expose me to sanctions and punishment in the nature of contempt. I solemnly
12
     promise that I will not disclose in any manner any information or item that is subject to
13
     this Stipulated Protective Order to any person or entity except in strict compliance with
14
     the provisions of this Order.
15
              I further agree to submit to the jurisdiction of the United States District Court for
16
     the Central District of California for the purpose of enforcing the terms of this Stipulated
17
     Protective Order, even if such enforcement proceedings occur after termination of this
18
     action. I hereby appoint _____________________________________ [print or type full
19
     name] of _______________________________________ [print or type full address and
20
     telephone number] as my California agent for service of process in connection with this
21
     action or any proceedings related to enforcement of this Stipulated Protective Order.
22
     Date: ______________________________________
23
     City and State where sworn and signed: _________________________________
24
25
     Printed name: _______________________________
26
27
     Signature: __________________________________
28

     DIL01-13:STAR CV18-8523 Prop Prot Ord.docx:4-18-19       - 17 -
                                                 STIPULATED PROTECTIVE ORDER
